DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Claim Status
	The amendment of 01/10/2022 has been entered. Claims 4-6, 11, 13-14, 16-19, 23-25, 30, 32-36, 38, 40-42, 44, 46-47, 49, 51-52, and 54-61 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejection of claims 23-24, 47, 49, 52, and 55-61 under 35 U.S.C. 101 as set forth in the previous Office action is withdrawn in light of the amendment of 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

As discussed in the previous Office action, the closest prior art to the claimed invention is found in the teachings of Machuca (Machuca et al., Appl. Environ. Microbiol. 76(21): 7243-7250 (2010)), which teaches the isolation of the phage FnpΦ02 from Fusobacterium nucleatum (see entire document, including page 7243, abstract). However, this phage is distinct from FnpΦ11 as recited in the instant claims (see, for example, page 33 of the instant specification as filed, which indicates that FnpΦ02 is a temperate phage, whereas FnpΦ11 is a lytic phage). As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4-6, 11, 13-14, 16-19, 23-25, 30, 32-36, 38, 40-42, 44, 46-47, 49, 51-52, and 54-61 are allowed.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/02/2022